                                                               F-i' '
                 IN THE UNITED STATES DISTRICT COURT FOR U.S.DiSTT .
                      THE SOUTHERN DISTRICT OF GEORGIA                 S AVAK!A D1/-
                               SAVANNAH DIVISION                                 pH 2:37
CODY SHEAROUSE,
                                                                 CLEir'^^rZ^,
                                                                     eU.D;C'. Or" OA
     Plaintiff,

V.                                             CASE NO. CV417-107


REMINGTON ARMS COMPANY, LLC,

     Defendant.




                                     ORDER


        Before the Court is the parties' Joint Motion for a Status

Conference,      in   which   the    parties   seek   a     status    conference    to

discuss how to proceed in this action. (Doc. 55 at 1.) The Court

has this day entered an order and notice of pretrial proceedings.

(Doc.     56).   As   stated    in    the   order     and    notice    of     pretrial

proceedings, the parties are directed to file a joint consolidated

proposed    pretrial order      by the      close of business on         January 8,

2020. (Id. at 1.) As is the custom of this Court, after the Court

is in receipt of the proposed pretrial order, the Clerk of Court

will schedule this action for a pretrial conference. Accordingly,

the parties' joint motion (Doc. 55) is DENIED.

        SO ORDERED this          day of November 2019.




                                      WILLIAM T. MOORE, JR.
                                      UNITED STATES       DISTRICT    COURT
                                      SOUTHERN   DISTRICT OF GEORGIA
